Exhibit 10.16(j)

EXECUTION VERSION

EMPLOYMENT AGREEMENT

April 25, 2008

This Employment Agreement (“Agreement”), effective as of April 25, 2008 (the
“Effective Date”), by and between WILLIAM RISTAU, currently residing at (the
“Executive”) and Esmark Steel Service Group, Inc., a Delaware corporation (the
“Company”) and wholly-owned subsidiary of the Esmark Incorporated (the
“Parent”).

In consideration of the covenants and conditions herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged by each
party, the parties hereby agree as follows:

1. EMPLOYMENT. The Company shall employ the Executive commencing on the
Effective Date, and the Executive hereby accepts such employment, all upon the
terms and conditions set forth herein.

2. DUTIES AND AUTHORITY. Executive shall serve as the Vice President, Commercial
of the Company and report to the President of the Company with those
authorities, duties and responsibilities customary to that position, and such
other authorities, duties and responsibilities as the Board of Directors of the
Parent (the “Board”) may reasonably assign the Executive from time to time. The
Executive shall use his best efforts, including the highest standards of
professional competence and integrity, and shall devote substantially all of his
business time and effort, in and to his employment hereunder, and shall not
engage in any other business activity which would conflict with the rendition of
his services hereunder, except that the Executive may hold directorships or
related positions in charitable, educational or not-for-profit organizations, or
directorships in business organizations if approved by the Board, and make
passive investments, which do not unreasonably interfere with the Executive’s
day-to-day acquittal of his responsibilities to the Company.

3. TERM.

(a) GENERAL. This Agreement shall have effect as of the Effective Date, and
shall remain in effect until the first anniversary of the Effective Date,
subject to earlier termination under Section 5 or extension as described below.
The period from the Effective Date until this Agreement shall have expired in
accordance with this Section 3 or been terminated in accordance with Section 5
is hereafter referred to as “the term hereof” or “the term of this Agreement.”
The term hereof shall be extended automatically for an additional year as of the
first anniversary of the Effective Date and as of each subsequent annual
anniversary of such date (each such extension date is referred to herein as a
“Renewal Date”) unless at least one hundred twenty (120) days prior to any such
Renewal Date either party shall have given notice to the other party that the
term of this Agreement shall not be so extended.

(b) SURVIVAL OF CERTAIN PROVISIONS. Notwithstanding anything else herein
contained, the provisions of Section 4 through and including Section 7 hereof
shall survive the termination of this Agreement and of the Executive’s
employment hereunder.



--------------------------------------------------------------------------------

4. COMPENSATION. In return for his services hereunder, the Executive shall be
entitled to (i) the Salary as specified below, (ii) bonuses, to the extent
provided below, (iii) long-term incentives, and (iv) certain fringe benefits, to
the extent provided below.

(a) SALARY. At the Effective Date, the Company shall pay the Executive, in
accordance with the Company’s customary payroll practices for executives, salary
at an annual rate of $250,000, subject to annual review and upward adjustment at
the determination of the Board or Compensation Committee of the Board (the
“Compensation Committee”) (as so adjusted, the Executive’s “Salary”).

(b) BONUS. In addition to Salary and at the discretion of the Board, the
Executive may participate in the Parent’s existing short-term incentive plan for
executives, as the same may be amended from time to time by the Board or
Compensation Committee. The Board may also award other bonuses from time to time
in its discretion.

(c) LONG-TERM INCENTIVES. The Executive shall be awarded such equity incentive
awards of Parent as the Board or the Compensation Committee shall determine from
time to time in their discretion, including, without limitation, restricted
stock unit awards. The Executive may be eligible to participate in other
long-term incentive plans and programs as the Board or the Compensation
Committee may deem appropriate from time to time. Notwithstanding anything
contained herein to the contrary, all of Executive’s unvested equity and other
long-term incentive awards of Parent shall fully vest on the date of a Trigger
Event.

(d) FRINGE BENEFITS. The Executive will be eligible for and entitled to
participate in other benefits maintained by the Company for its senior executive
officers, as such benefits may be modified from time to time for all such
employees, such as its medical, dental, 401(k), defined contribution pension
plan, accident, disability, and life insurance benefits, on a basis not less
favorable than that applicable to other comparable executives of the Company.
Any such participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board or any administrative or other committee provided for in
or contemplated by such plan, exercised in accordance with applicable law. The
Executive will also be entitled to the following:

(i) Subject to the Company’s standard policies, four (4) weeks of vacation per
calendar year (or any longer period as shall be provided under the Company’s
general vacation policies), without reduction in Salary, to be taken at such
times and intervals as shall be determined by the Executive subject to the
reasonable business needs of the Company and to Company policies as in effect
from time.

(ii) Appropriate office space, administrative support, e.g., secretarial
assistance, and such other facilities and services as are suitable to the
Executive’s position and adequate for the performance of the Executive’s duties.

(iii) Payment or reimbursement of the cost, not covered by health insurance, of
one comprehensive physical examination during each year during the term of this
Agreement.

Executive acknowledges that he will have no right to cash compensation in lieu
of any of the specific foregoing fringe benefits except with respect to vacation
pay, and then only to the extent, if any, allowed by the Company’s vacation pay
policies as in effect from time to time.

 

2



--------------------------------------------------------------------------------

(e) EXPENSES. The Executive will be entitled to reimbursement of all reasonable
expenses, in accordance with the Company’s policy as in effect from time to time
and on a basis not less favorable than that applicable to other executives of
the Company, including, without limitation, telephone, travel and entertainment
expenses incurred by the Executive in connection with the business of the
Company, subject to such reasonable substantiation and documentation as may be
specified by the Company.

(f) INDEMNIFICATION. The Company shall, and the Company shall use its best
efforts to cause the Parent and any subsidiaries or Affiliates it may now or
hereafter have to, indemnify the Executive to the maximum extent permitted by
law and regulation in connection with any liability, expense or damage which the
Executive incurs as a result of the Executive’s employment and positions with
the Company and its current or future subsidiaries as contemplated by this
Agreement, provided that the Executive shall not be indemnified with respect to
any matter as to which he shall have been adjudicated in any proceeding not to
have acted in good faith in the reasonable belief that his action was in the
best interest of the Company and its subsidiaries. The Company, on behalf of
itself and its current and future parent corporations and subsidiaries, hereby
confirms that the occupancy of all offices and positions which in the future are
or were occupied or held by the Executive in connection with his employment
under this Agreement have been so occupied or held at the request of and for the
benefit of the Company and its parent corporations and subsidiaries for purposes
of the Executive’s entitlement to indemnification under applicable provisions of
the respective articles of organization and/or other similar documents of the
Company and its parent corporations subsidiaries. Expenses incurred by the
Executive in defending a claim, action, suit, investigation or proceeding shall
be paid by the Company in advance of the final disposition thereof upon the
receipt by the Company of an undertaking by the Executive to repay such amount
if it shall ultimately be determined that he is not entitled to be indemnified
hereunder. The foregoing rights are not exclusive and shall not limit any rights
accruing to the Executive under any other agreement or contract or under
applicable law.

(g) PARACHUTE PAYMENT TAXES. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement or any
other agreement or arrangement of the Company received or to be received by the
Executive in connection with a Trigger Event (as hereinafter defined) or the
termination of the Executive’s employment (all such payments and benefits, the
“Total Payments”) is determined to be subject (in whole or part) to the excise
tax imposed by Section 4999 of the Code (together with any interest or penalties
imposed with respect to such excise tax, the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including without
limitation any income taxes and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount equal to the Excise Tax (and, for the avoidance
of doubt, the amount of the Total Payments). All determinations required to be
made under this Section 4(g), including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
accountants or such other

 

3



--------------------------------------------------------------------------------

certified public accounting firm reasonably acceptable to the Company as may be
designated by the Executive which shall provide detailed supporting calculations
both to the Company and the Executive. No Gross-Up Payment shall be made before
six (6) months and one (1) day after the Executive’s termination of employment
or if the Executive is a Specified Employee as defined in Section 5(b)(v) later
than the end of the Executive’s taxable year next following the taxable year in
which the Executive paid the Excise Tax.

5. TERMINATION OF EMPLOYMENT AND EFFECTS THEREOF.

(a) TERMINATION. This Agreement and the Executive’s employment under this
Agreement may be terminated only in the following circumstances. The Company
shall have only such obligations to the Executive (or in the event of his death,
his estate), if any, as are specified below under the applicable termination
provision.

(i) UPON DEATH. In the event of the Executive’s death during the term hereof,
the Executive’s employment hereunder shall immediately and automatically
terminate and the Executive (or his estate) shall be entitled to a payment from
the Company, equal to: (A) his then Salary earned but unpaid through the end of
the month in which termination occurred, payable in a single lump sum within
thirty (30) days of termination, plus (B) the dollar equivalent of accrued
vacation and unreimbursed expenses through the end of the month in which
termination occurred, payable in a single lump sum within thirty (30) days of
termination, plus (C) any earned but unpaid bonuses, payable in a single lump
sum within thirty (30) days of termination and plus (D) a pro-rata (based on
time employed during the year) annual bonus, in an amount determined under the
terms of the applicable Parent and/or Company bonus plan, payable at the same
time as executive bonuses are paid generally under the applicable Parent and/or
Company bonus plan, but in no event later than March 15 of the year following
the year in which termination occurred. Additionally, the Parent shall cause all
of the Executive’s equity and other long-term incentive awards to fully vest,
cause any stock options or stock appreciation rights held by the Executive at
the time of death to remain exercisable for six (6) months following such death
and provide COBRA Continuation in accordance with Section 5(a)(iv)(E) below,
notwithstanding Section 5(a)(iv)(E) for a period of thirty-six (36) months.

(ii) AS A RESULT OF DISABILITY. In the event that the Executive becomes disabled
during the term hereof within the meaning of the Company’s then applicable
long-term disability plan, the Company may terminate the Executive’s employment
upon notice to the Executive. In the event of termination for disability, the
Executive shall be entitled to a payment from Company, equal to (A) his then
Salary earned but unpaid through the end of the month in which termination
occurred, payable in a single lump sum within thirty (30) days of termination,
plus (B) the dollar equivalent of accrued vacation and unreimbursed expenses
through the end of the month in which termination occurred, payable in a single
lump sum within thirty (30) days of termination, plus (C) any earned but unpaid
bonuses, payable in a single lump sum within thirty (30) days of termination,
plus (D) a pro-rata (based on time employed during the year) annual bonus, in an
amount determined under the terms of the applicable Parent and/or Company bonus
plan, payable at the same time as executive bonuses are paid generally under the

 

4



--------------------------------------------------------------------------------

applicable Parent and/or Company bonus plan, but in no event later than March 15
of the year following the year in which termination occurred. Additionally, the
Company shall cause all of the Executive’s equity and other long-term incentive
awards to fully vest, cause any stock options or stock appreciation rights held
by the Executive at the time of termination to remain exercisable for ninety
(90) days following such termination and provide COBRA Continuation in
accordance with Section 5(a)(iv)(E) below.

(iii) BY THE COMPANY FOR CAUSE. The Company may terminate the Executive’s
employment for Cause (as defined in Section 5(b) below) at any time upon notice
to the Executive setting forth in reasonable detail the nature of such Cause. In
the event that the Executive is terminated by the Company for Cause, the
Executive shall be entitled to his then Salary earned but unpaid through the end
of the month in which termination occurred, payable in a single lump sum within
thirty (30) days of termination.

(iv) BY THE COMPANY OTHER THAN FOR CAUSE. The Company may terminate Executive’s
employment other than for Cause upon thirty (30) days notice to the Executive
(or at its option immediately with thirty (30) days continued compensation,
including then Salary and benefits, in lieu of such notice). In the event of
such termination other than as provided in Section 5(a)(v), Executive (or in the
event of his death following termination, his estate) shall be entitled only to
the additional amounts and benefits described in subparagraphs (A) through and
including (E) below:

(A) Unpaid Base Salary. The Company shall pay to Executive his then Salary
earned but unpaid through the end of the month in which termination occurred,
payable in a single lump sum within thirty (30) days of termination;

(B) Accrued Vacation, Expenses and Bonus Payments. The Executive shall be
entitled to a payment from the Company equal to (i) the dollar equivalent of
accrued vacation and unreimbursed expenses through the end of the month in which
termination occurred, payable in a single lump sum within thirty (30) days of
termination, plus (ii) any earned but unpaid bonuses, payable in a single lump
sum within thirty (30) days of termination, plus (iii) the amount equal to one
hundred percent (100%) of the Executive’s annual target bonus for the year of
termination, payable in a single lump sum at the same time as executive bonuses
are paid generally under the applicable Parent and/or Company bonus plan, but in
no event later than March 15 of the year following the year in which termination
occurs;

(C) Salary Continuation. The Company shall continue to make Salary payments (in
the amount of the Executive’s Salary immediately before the termination) to the
Executive for one (1) year from the date of termination in accordance with the
Company’s customary payroll practices prior to such termination; provided that
if the Executive is a Specified Employee, Salary payments due during the first
six (6) months shall be accumulated and paid in a lump sum six (6) months and
one (1) day after the termination.

 

5



--------------------------------------------------------------------------------

(D) Vesting of Long-Term Incentives and Stock Options/Rights. The Parent shall
cause (i) all of the Executive’s equity and other long-term incentive awards to
fully vest and (ii) any stock options or stock appreciation rights held by the
Executive at the time of termination to remain exercisable for ninety (90) days
following such termination.

(E) Health Care Continuation. If at Executive’s termination of employment by the
Company without Cause the Executive is eligible to and timely elects continued
health coverage under Sections 601-607 of ERISA (“COBRA Continuation”) then, for
a period of eighteen (18) months from such election, the Company shall also pay
that share of the premium cost of Executive’s COBRA Continuation (and that of
his eligible dependents also electing COBRA Continuation) in the Company’s group
health plan as it pays for active employees of the Company and their dependents
generally.

(v) BY THE COMPANY OTHER THAN FOR CAUSE AFTER A TRIGGER EVENT. The Company may
terminate Executive’s employment other than for Cause upon thirty (30) days
notice to the Executive (or at its option immediately with thirty (30) days
continued compensation, including then Salary and benefits, in lieu of such
notice) within one (1) year after a Trigger Event. In the event of such
termination within one (1) year after a Trigger Event, Executive (or in the
event of his death following termination, his estate) shall be entitled only to
the additional amounts and benefits described in subparagraphs (A) through and
including (D) below:

(A) Unpaid Base Salary. The Company shall pay to Executive his then Salary
earned but unpaid through the end of the month in which termination occurred,
payable in a single lump sum within thirty (30) days of termination;

(B) Payment in Lieu of Salary and Bonus. The Executive shall be entitled to
receive a payment from the Company, equal to (i) two (2.0) times his Salary at
the highest annualized rate in effect during the one (1) year immediately
preceding the date of the Trigger Event, payable in a single lump sum fifteen
(15) days after the termination or, if the Executive is a Specified Employee,
six (6) months and one (1) day after the termination, plus (ii) two (2.0) times
his maximum annual bonus, payable in a single lump sum fifteen (15) days after
the termination or, if the Executive is a Specified Employee, six (6) months and
one day after the termination, plus (iii) any earned but unpaid bonuses, payable
in a single lump sum within thirty (30) days of termination;

(C) Accrued Vacation and Expenses. The Executive shall be entitled to a payment
from the Company equal to the dollar equivalent of accrued vacation and
unreimbursed expenses through the end of the month in which termination
occurred, payable in a single lump sum within thirty (30) days of termination;

(D) Vesting of Long-Term Incentives and Stock Options/Rights. The Parent shall
(i) cause all equity and other long-term incentive awards held by Executive to
fully vest as of the time of termination and (ii) provide COBRA Continuation in
accordance with Section 5(a)(iv)(E) above.

 

6



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, if the Executive’s
employment with the Company is terminated other than for Cause prior to the date
on which a Trigger Event occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Trigger Event or (ii) otherwise arose in
connection with or anticipation of a Trigger Event then for all purposes of this
Agreement the date of the Trigger Event shall mean the date immediately prior to
the date of such termination.

(vi) BY THE EXECUTIVE. Executive may terminate his employment and this Agreement
for any or no reason whatsoever at any time.

(A) Good Reason. Except as provided in (B) below, in the event (i) the Executive
gives the Company ninety (90) days’ advance written notice that the Executive is
terminating his employment for Good Reason, (ii) Executive has given such notice
within sixty (60) days of having Good Reason and (iii) the Company has not cured
the event of Good Reason for which Executive provided notice within thirty
(30) days from receipt of such notice, then on the effective date of his
resignation Executive shall be entitled to receive the amounts and benefits
described in Section 5(a)(iv)(A) through and including Section 5(a)(iv)(E).

(B) Effect of Trigger Event.

(i) Executive may terminate his employment by giving written notice of
termination to the Company at any time during the thirty (30) day period
immediately following the six (6) month anniversary of the date of a Change of
Control or Downstream Operations Event and be entitled to receive the amount and
benefits described in Section 5(a)(v) above.

(ii) Also, in the event (1) the Executive gives the Company ninety (90) days’
advance written notice that Executive is terminating his employment for Good
Reason, (2) Executive has given such notice within sixty (60) days of having
Good Reason, (3) the Company has not cured the event of Good Reason for which
Executive provided notice within thirty (30) days from receipt of such notice,
and (4) the notice is provided within the first twelve (12) months after a
Trigger Event, then on the effective date of his resignation Executive shall be
entitled to receive the amounts and benefits described in Section 5(a)(v) above.

(iii) Anything in this Agreement to the contrary notwithstanding, if the
circumstances constituting Good Reason occur prior to the date on which a
Trigger Event occurs, and it is reasonably

 

7



--------------------------------------------------------------------------------

demonstrated that such circumstances (i) occurred at the request of a third
party who has taken steps reasonably calculated to effect a Trigger Event or
(ii) otherwise arose in connection with or anticipation of a Trigger Event then
for all purposes of this Agreement the date of the Trigger Event shall mean the
date immediately prior to the occurrence of such circumstances.

(C) Resignation without Good Reason. In the event the Executive resigns other
than in the circumstances described in subparagraphs (A) and (B) above, and
gives the Company sixty (60) days’ advance written notice of such resignation,
the Executive shall be entitled to his then Salary earned but unpaid through the
end of the month in which termination occurred, payable in a single lump sum
within thirty (30) days of termination. The Company may at its sole option waive
the requirement of advance notice and decline to accept the Executive’s service
for any period following its receipt of notice, but in that event, Executive
shall be entitled to continued compensation in accordance with Section 4 for the
entirety of the otherwise applicable notice period (and will be deemed to be an
employee for such period).

(b) DEFINITIONS. For these purposes:

(i) “Cause” means the Executive has: (A) been convicted of, or has pled guilty
or nolo contendere to any felony, or any misdemeanor involving moral turpitude
under the laws of the United States or any state or political subdivisions
thereof; (B) committed a breach of duty of loyalty which is a third-party
neutral arbitrator determines is materially detrimental to the Company;
(C) materially violated any provision of Section 6 of this Agreement;
(D) willfully failed to substantially perform or adhere to explicitly stated
duties or guidelines of employment or to follow the directives of the Board
(which are not unlawful to perform or to adhere to or follow and which are
within the scope of Executive’s duties) following a written warning that if such
failure continues it will be deemed a basis for a “For Cause” dismissal; or
(E) acted with willful misconduct in the performance of the Executive’s duties.
No act, or failure to act, on the Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that the Executive’s act, or failure to act, was in
the best interest of the Company. Following a Trigger Event, subsection
(D) above shall be deleted from this definition of “Cause.”

(ii) “Change of Control” means the occurrence of any of the following: (A) a
merger or consolidation of the Parent with or into another person or the sale,
transfer, or other disposition of all or substantially all of the Parent’s
assets to one or more other persons in a single transaction or series of related
transactions, unless securities possessing more than 50% of the total combined
voting power of the survivor’s or acquirer’s outstanding securities (or the
securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total combined voting power of the
Parent immediately prior to that transaction; (B) any person or group of persons
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended and in effect from time to time), other than the Parent, Company or
an

 

8



--------------------------------------------------------------------------------

Affiliate, directly or indirectly acquires beneficial ownership (determined
pursuant to Securities and Exchange Commission Rule 13d-3 promulgated under the
said Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Parent’s outstanding securities pursuant to a tender or
exchange offer made directly to the Parent’s stockholders; (C) over a period of
thirty-six (36) consecutive months or less from the Effective Date, there is a
change in the composition of the Board such that a majority of the members of
the Board (rounded up to the next whole number, if a fraction) ceases to be
composed of individuals who either (1) have been members of the Board
continuously since the beginning of the thirty-six (36) month period referred to
above or (2) have been elected or nominated for election as Board members during
such period by at least a majority of the members Board described in the
preceding clause (1) who were still in office at the time that election or
nomination was approved by the Board, provided, however, that a Change of
Control shall be deemed to have occurred in any event if, by reason of one or
more actual or threatened proxy contests for the election of directors or
otherwise, a majority of the Board shall consist of individuals, other than
directors referred to in clause (1) above, whose election as members of the
Board occur within such thirty-six (36) month period at the request or on behalf
of the same person or group of persons (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended and in effect from time to
time), (D) funds managed by the Parent’s largest shareholder, Franklin Mutual
Advisors LLC (“Franklin”) increase their collective ownership of outstanding
capital stock of the Parent to greater than seventy percent (70%), (E) funds
managed by Franklin reduce their collective ownership of outstanding capital
stock of the Parent to twenty-five percent (25%) or less and any one or more
acquirers of stock from Franklin, acting individually or as a group, acquire
twenty percent (20%) or more of the outstanding stock of the Parent, (F) a
change of the majority of the Board’s composition in a contested election, or
(G) the liquidation or dissolution of the Parent (other than a dissolution
occurring upon a merger or consolidation thereof).

(iii) “Good Reason” means (A) the assignment to the Executive of any duties
inconsistent with the Executive’s status as Vice President, Commercial of the
Company, or a meaningful alteration, adverse to the Executive, in the nature or
status of the Executive’s responsibilities (including reporting
responsibilities); (B) permanent relocation of his principal place of employment
to a location more than seventy-five (75) miles distant from his principal place
of employment as of the Effective Date; (C) a reduction by the Company in the
Executive’s aggregate annual base salary as in effect on the date hereof or as
the same may be increased from time to time except for across-the-board salary
reductions similarly affecting all senior executives of the Company and all
senior executives of any person in control of the Company; (D) the failure by
the Company to continue in effect any compensation plan in which the Executive
participates which is material to the Executive’s total compensation, including
without limitation equity compensation plans and programs, or the failure by the
Company to continue the Executive’s participation therein on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Executive’s participation relative to other participants;
(E) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, life insurance, medical, health and accident, or
disability plans at any time subsequent to the Effective Date, or the taking of
any action by the Company

 

9



--------------------------------------------------------------------------------

which would directly or indirectly materially reduce any of such benefits or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
any time subsequent to the Effective Date, (F) a failure of the Company to
obtain the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the stock or assets of the Company
within fifteen (15) days after a merger, consolidation, sale or similar
transaction or (G) a material breach by the Company of this Agreement.
Notwithstanding the foregoing, the events described in (D) and (E) above shall
not constitute “Good Reason” where they are the direct result of the elimination
or modification of benefit plans or arrangements by the Company with respect to
employees generally.

(iv) “Downstream Operations Event” means the occurrence of either of the
following: (A) a merger or consolidation of the Company with or into another
person or the sale, transfer, or other disposition of all or substantially all
of the Company’s assets to one or more other persons in a single transaction or
series of related transactions, unless securities possessing more than 50% of
the total combined voting power of the survivor’s or acquirer’s outstanding
securities (or the securities of any parent thereof) are held by a person or
persons who held securities possessing more than 50% of the total combined
voting power of the Parent immediately prior to that transaction; or (B) any
person or group of persons (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and in effect from time to time),
other than the Parent or an Affiliate, directly or indirectly acquires
beneficial ownership (determined pursuant to Securities and Exchange Commission
Rule 13d-3 promulgated under the said Exchange Act) of securities possessing
more than 50% of the total combined voting power of the Company’s outstanding
securities.

(v) “Specified Employee” means a specified employee as defined in Section 409A
of the Code and applicable regulations as of the date of the Executive’s
termination.

(vi) “Trigger Event” means the occurrence of either a Change of Control or a
Downstream Operations Event.

6. PROVISIONS RELATING TO EXECUTIVE CONDUCT AND TERMINATION OF EMPLOYMENT.

(a) CESSATION OF AUTHORITY ON TERMINATION. Immediately upon the Executive
terminating or being terminated from his position with the Company for any
reason or no reason, the Executive will stop serving the functions of the
terminated or expired position, or any other positions with any Affiliate, and
shall be without any of the authority of or responsible for any position. On
request of the Board, at any time following the Executive’s termination of
employment for any reason or no reason, the Executive shall resign from the
Board if then a member and the board of directors or any other officership or
directorship of the Company or any subsidiary or Affiliate of Company.

(b) NO OBLIGATION TO MITIGATE. The Executive shall not be required to seek other
employment or income to reduce any amounts payable to the Executive by the
Company

 

10



--------------------------------------------------------------------------------

under Section 5. Further, the amount of any payment or benefit provided for by
Section 5 shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, retirement benefits, by offset
against any amounts claimed to be owed by the Executive to the Company, or
otherwise.

(c) RELEASE OF CLAIMS. Notwithstanding the foregoing, the Executive shall not be
entitled to any payments under Section 5 unless within twenty-one (21) days
following his termination he shall have executed and delivered to the Company a
general release of claims in the form attached hereto as Exhibit A.

(d) SECTION 409A. Notwithstanding the foregoing provisions of this Agreement to
the contrary, if the Company determines that any amounts to be paid to the
Executive under this Agreement are subject to Section 409A of the Code, then the
Company shall in good faith adjust the form and the timing of such payments as
it reasonably determines to be necessary or advisable to be in compliance with
Section 409A. If such a payment must be delayed to comply with Section 409A,
then the deferred payments shall be paid at the earliest practicable date
permitted by Section 409A.

(e) CONFIDENTIALITY. The Executive recognizes and acknowledges that certain
assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees or others
in a confidential relationship with the Company and any persons controlling,
controlled by or under common control with the Company (each, an “Affiliate”)
and their respective employees, officers and partners), and relating to the
Company’s or any Affiliate’s business (including, without limitation,
information regarding clients, customers, pricing policies, methods of
operation, proprietary computer programs, sales, products, profits, costs,
markets, key personnel, formulae, product applications, technical processes, and
trade secrets), as such information may exist from time to time, which the
Executive acquired or obtained by virtue of work performed for the Company and
its Affiliates, or which the Executive may acquire or may have acquired
knowledge of during the performance of said work. The Executive agrees that at
all times during his employment and thereafter (including periods after the term
of this Agreement), he will keep and maintain all Confidential Information and
all of the affairs of the Company and its Affiliates confidential, and will not,
except (i) as necessary for the performance of his responsibilities hereunder or
(ii) as required by judicial process and after three (3) days prior notice to
the Company unless required earlier by a court order or a legal requirement,
disclose to any person for any reason or purpose whatsoever, directly or
indirectly, all or any part of the Confidential Information of the Company and
its Affiliates. The Executive is not bound by the restrictions in this paragraph
with respect to any information that becomes public other than as a consequence
of the breach by the Executive of his confidentiality obligations hereunder or
is disclosed without an obligation of confidentiality. The Executive can
disclose all information to his personal advisors subject to becoming liable for
any violation by them of Executive’s confidentiality obligations.

(f) RETURN OF MATERIALS. The Executive agrees that on the termination of his
employment, however such termination may occur, the Executive will promptly
return to the Company all materials and other property from time to time held by
the Executive and proprietary to the Company and its Affiliates including
without limitation any documents incorporating, reflecting or reproducing in
whole or in part any Confidential Information, credit cards, and the like.

 

11



--------------------------------------------------------------------------------

(g) NON-SOLICITATION AND NON-COMPETE. The Executive agrees that:

(i) except as agreed by the Board, during the term hereof, the Executive will
not, directly or indirectly, either as a principal, agent, employee, employer,
stockholder, co-partner or in any other capacity whatsoever, engage in any
outside activity, whether or not competitive with the business of the Company,
that could foreseeably give rise to a conflict of interest or otherwise
interfere with his duties and obligations to the Company;

(ii) during the term hereof and for twelve (12) months after the term, the
Executive will not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other capacity whatsoever,
solicit, hire or attempt to hire, or assist others in soliciting, hiring or
attempting to hire, any individual employed by the Company at any time while the
Executive was also so employed, or encourage any such individual to terminate
his or her relationship with the Company; provided, however, that nothing in
this Section 6(g) shall be deemed to prohibit Executive from: (A) making general
solicitations of employment published in newspapers, trade journals or other
publications of general circulation; or (B) employing individuals who have
terminated their employment with the Company;

(iii) during the term hereof and for twelve (12) months after the term, the
Executive will not, directly or indirectly, either as a principal, agent,
employee, employer, stockholder, co-partner or in any other capacity whatsoever,
engage in or undertake any planning for any activity which is competitive with
the business of the Company, as conducted or under consideration at any time
during his employment by the Company; provided that (A) an ownership interest by
Executive of one percent (1%) or less in any outstanding equity securities of
any company which is competitive with the business of the Company whose equity
securities are listed on a national securities exchange, national or capital
markets or traded in the over-the-counter bulletin board or (B) Executive’s
employment by or otherwise association with a business or entity of which a
subsidiary, division, segment, unit, etc. is in material direct competition with
the Company or any parent corporation or subsidiary of the Company but as to
which such subsidiary, division, segment, unit, etc. the Executive has no direct
or indirect responsibility or involvement, so long as the Executive does not
breach the confidentiality obligations hereunder, shall not be prohibited and
shall not constitute activity which is competitive with the business of the
Company.

(h) INJUNCTIVE RELIEF. The Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it shall not
be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 6 or such other relief as may be required to specifically enforce
any of the covenants in this Section 6. The Executive agrees and consents that
injunctive relief may be sought in any state or federal

 

12



--------------------------------------------------------------------------------

court of record in the Commonwealth of Pennsylvania, or in the state and county
in which a violation may occur or in any other court having jurisdiction, at the
election of the Company; to the extent that the Company seeks a temporary
restraining order (but not a preliminary or permanent injunction), the Executive
agrees that a temporary restraining order may be obtained ex parte. The
Executive agrees and submits to personal jurisdiction before each and every
court designated above for that purpose.

(i) BLUE-PENCILLING. The parties consider the covenants and restrictions
contained in this Section 6 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction shall be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

(j) NONINTERFERENCE. In the event of any dispute under this Agreement or
otherwise relating to the Executive’s relationship with the Company, any
Affiliate of the Company, or their respective principals or management, whether
or not during the term of this Agreement, the Executive agrees not to bring any
legal proceeding or take any legal action to seek to enjoin or otherwise impede
the purchase, sale, financing, refinancing, development, establishment or
operation of any business venture or entity in which any of such persons or
entities has any interest.

7. MISCELLANEOUS.

(a) FREEDOM TO CONTRACT. The Executive represents that he is free to enter into
this Agreement and carry out his obligations hereunder without any conflict with
any prior agreements, and that he has not made and will not make any agreement
in conflict with this Agreement.

(b) ENTIRE AGREEMENT. This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter. In
the event of any inconsistency between this Agreement and any plan, policy or
program of the Parent and/or Company or any agreement or instrument between the
Parent and/or Company and the Executive with respect to the vesting of long-term
incentive awards, including grants of restricted stock of the Parent and/or
Company, the terms of this Agreement shall govern.

(c) SPECIFIC ENFORCEMENT. The parties acknowledge and agree that the Executive’s
breach of the provisions of Section 6 or Section 7 of this Agreement may cause
irreparable harm to the Company, that the remedy of damages will not be adequate
for the enforcement of such provisions, and that such provisions may be enforced
by equitable relief, including injunctive relief, which relief shall be
cumulative and in addition to any other relief to which the Company may be
entitled.

(d) BINDING EFFECT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties. Without the express written consent of the
other party or

 

13



--------------------------------------------------------------------------------

parties, neither the Company nor the Executive may assign any duties or right or
interest hereunder or right to receive any money hereunder and any such
assignment shall be void; provided, however, that without the Executive’s
consent the Company may assign its rights and obligations hereunder in their
entirety to any successor to all or substantially all of its business, whether
affected by merger or otherwise. The preceding sentence, however, shall not
prevent the transfer of any right or interest to receive any money hereunder by
the Executive by way of testamentary disposition or intestate succession. The
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition or property or
stock, liquidation or otherwise) to all or a significant portion of the assets
of the Company, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed by a successor, this Agreement shall continue to be binding upon the
Company and any successor and assign shall be deemed the “Company” for purposes
of this Agreement.

(e) SEVERABILITY. In the event any provision of this Agreement shall be
determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances.

(f) NOTICES. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if sent by overnight courier or by certified mail,
return receipt requested, postage prepaid or sent by written telecommunication
or telecopy, to the relevant address set forth below, or to such other address
as the recipient of such notice or communication shall have specified to the
other party hereto in accordance with this Section 7(f):

If to the Company, to:

Esmark Incorporated

c/o Esmark Steel Service Group, Inc.

1134 Market Street

Wheeling, WV 26003

Attention: Chief Executive Officer

Telecopy: 304-234-2690

with a copy to the Parent’s Senior Vice President –Human Resources at the same
address.

If to the Executive, at his last residence shown on the records of the Company.

Any such notice shall be deemed to have been received (i) if delivered
personally, when received, (ii) if sent by overnight courier, when sent,
(iii) if mailed, two (2) days after being mailed as described above and (iv) in
the case of facsimile transmission, when confirmed by facsimile machine report.

(g) ARBITRATION OF CLAIMS. The parties hereto agree that except as provided in
Section 7(c) above any dispute hereunder, or otherwise relating to the
Executive’s relationship

 

14



--------------------------------------------------------------------------------

with the Company, whether or not arising during the term of this Agreement,
shall be resolved by submission to final and binding arbitration held in
Pittsburgh, Pennsylvania or as otherwise mutually agreed under the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then existing, and judgment on any arbitration award may be entered
in any court of competent jurisdiction. Any cause of action or matter in dispute
is hereby waived unless arbitration proceedings are initiated by the complaining
party within one (1) year from the later of the accrual of the cause of action
or the date on which the cause of action should reasonably have been discovered.
The Executive and the Company agree any such arbitrator shall not be empowered
to amend or modify this Agreement or any other relevant agreement in any respect
and further agree that the arbitrator shall not have the jurisdiction to award
punitive damages and shall be without the authority to award relief other than
monetary damages. Executive and the Company understand and agree that the
Company shall bear the arbitrator’s fee and any other type of expense or cost
that Executive would not be required to bear if Executive were free to bring the
dispute or claim in court as well as any other expense or cost that is unique to
arbitration. Except as provided in Section 7(i) below, Executive and the Company
shall each pay their own attorneys’ fees incurred in connection with an
arbitration, and the arbitrator will not have authority to award attorneys’ fees
unless a statute or contract at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator shall have
the authority to make an award of attorneys’ fees as required or permitted by
applicable law. If there is a dispute as to whether Executive or the Company is
the prevailing party, the arbitrator will decide this issue. Any cause of action
or matter in dispute is hereby waived unless arbitration proceedings are
initiated by the complaining party within one (1) year from the later of the
accrual of the cause of action or the date on which the cause of action should
reasonably have been discovered.

(h) JURY & PUNITIVE DAMAGES WAIVER. EACH PARTY EXPRESSLY WAIVES ANY AND ALL
RIGHTS THAT HE OR IT MAY HAVE TO HAVE ANY DISPUTE (WHETHER OR NOT ARISING DURING
THE TERM OF THIS AGREEMENT) HEREUNDER OR OTHERWISE RELATING TO THE EXECUTIVE’S
RELATIONSHIP WITH THE EMPLOYER OR ANY AFFILIATE TRIED BEFORE OR DETERMINED BY A
JURY OR TO CLAIM OR RECOVER PUNITIVE DAMAGES.

(i) REIMBURSEMENT OF LEGAL FEES. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel or incur other costs and
expenses in connection with the enforcement of any or all of his rights under
Agreement, and provided that the Executive substantially prevails in the
enforcement of such rights, the Company shall pay (or the Executive shall be
entitled to recover from the Company, as the case may be) the Executive’s
reasonable attorneys’ fees and costs and expenses in connection with the
enforcement of his rights, including the enforcement of any arbitration award,
up to $50,000 in the aggregate.

(j) AMENDMENT. This Agreement may be modified only by an instrument in writing
executed by the parties hereto.

(k) INTERPRETATIVE MATTERS; COUNTERPARTS. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against

 

15



--------------------------------------------------------------------------------

any party. Except as provided in Section 7(g), no delay or omission by either
party hereto in exercising any right, power or privilege hereunder shall impair
such right, power or privilege, nor shall any single or partial exercise of any
such right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privilege. This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
such counterpart.

(l) GOVERNING LAW. This Agreement is to be governed and construed according to
the internal substantive laws of the Commonwealth of Pennsylvania.

(m) CONFLICTS. To the extent that this Agreement conflicts with any provision,
in any handbook, policy manual, plan, rule, regulation or any other document,
the provisions of this Agreement shall take precedent.

(n) CONSULTATION WITH COUNSEL. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.

(o) WITHHOLDING. Any payments provided for in this Agreement shall be paid net
of any applicable tax withholding required under federal, state or local law.

(p) REGISTRATION RIGHTS. If any Parent common stock issued to the Executive
under this Agreement is not registered under the Securities Act of 1933, at the
request of the Executive, the Company shall cause the Parent to file with the
Securities and Exchange Commission a registration statement on the applicable
form, relating to the resale by the Executive of all of the common stock, and
the Company shall cause the Parent to use its commercially reasonable best
efforts to cause such registration statement to be declared effective.

(Signatures appear on the following page.)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

ESMARK STEEL SERVICE GROUP, INC. By:  

/s/ Thomas A. Modrowski

Name:   Thomas A. Modrowski Title:   President EXECUTIVE: By:  

William E. Ristau

  WILLIAM RISTAU

 

17



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

In exchange for the severance pay and other benefits set forth in my Employment
Agreement with Esmark Steel Service Group, Inc. (the “Company”) effective as of
                                        
                                        , 2008 (as amended through the date
hereof, the “Employment Agreement”), I forever give up, waive and release any
and all claims, charges, complaints, grievances or promises of any and every
kind I may have up to the date of this Release against the Parent, Company,
their respective subsidiaries and other affiliates and their directors, officers
and employees, and related persons, including, without limitation, my rights
under Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991, the Employee Retirement Income Security Act (“ERISA”), the Equal
Pay Act, the Americans with Disabilities Act (“ADA”), the Age Discrimination in
Employment Act (“ADEA”) and other federal and state statutes prohibiting
discrimination on the basis of age, sex, race, color, handicap, religion and
national origin and any common law claims, including without limitation, claims
for defamation, intentional infliction of emotional distress, intentional
interference with contract, negligent infliction of emotional distress, personal
injury, breach of contract, unpaid wages or compensation, or claims for
unreimbursed expenses. This release shall not extend to any claim to amounts due
me in accordance with the terms of my Employment Agreement after termination of
my employment or to claims to indemnity I may have under the terms of my
Employment Agreement, applicable law, or the Company’s articles of organization
or bylaws for having served as a director, officer or employee of the Company,
its subsidiaries or any affiliate.

I acknowledge that I have been advised of my right to consult an attorney before
I sign this Release and that I have twenty-one (21) days to consider whether to
sign this Release. If the Release is not received by the Company at the end of
the twenty-one (21) day period, it will be considered expired and withdrawn and
the Company’s severance obligations under my Employment Agreement void. If I
execute this Release prior to the end of the twenty-one (21) day period that has
been provided for me to consider it, I agree and acknowledge that the prior
execution was a knowing and voluntary waiver of my right to consider this
Release for a full twenty-one (21) days, and was due to my conclusion that I had
ample time in which to consider and understand this Release, and in which to
review this Release with my counsel.

Nothing in this Release shall be construed to affect the Equal Employment
Opportunity Commission’s (“Commission”) independent right and responsibility to
enforce the law. I understand, however, that, while this Release does not affect
my right to file a charge or participate in an investigation or proceeding
conducted by the Commission, it does bar any claim I might have to receive
monetary damages in connection with any Commission proceeding concerning matters
covered by this Release.

 

18



--------------------------------------------------------------------------------

I understand I have the right to revoke this Release within seven (7) days of
signing it. I understand that to revoke this Release, I must notice the Company
in writing in accordance with the notice procedures set forth in my Employment
Agreement.

 

 

WILLIAM RISTAU Dated:  

 

 

 

19